Title: To George Washington from Charles, marquis de La Rouërie Armand Tuffin, 21 November 1780
From: Armand Tuffin, Charles, marquis de La Rouërie
To: Washington, George


                        
                            Sir
                            Philadelphia 21 Nbr 1780
                        
                        I have been honor’d with the orders of your Excellency given to me in a lettre of the 5th Nbre the contains of
                            it were so nearly Connected with the Succès of a petition which I had put at that time under the Consideration of Congress
                            that it was out of my power to answer sooner your favor—the promotions granted to my country men in Consideration of
                            smalls times of Services and persuaded me that they were not promoted according to the just rotation of ranks and
                            prétentions in the army at large, from thence I considered the french officers in this service as making a line among
                            themselves, and in that line my services authenticated—and put to an estimable value by the goodness of your Excellency, I
                            found myself the more entitled to a promotion—I pettitioned for it, I was twice de’nied of my prétentions but at those
                            times they were perhaps more established upon the jealousy which others promotions gived to me than upon a real principle
                            which must have been the time of my Service and a longuer proof of the promotion of others—I beg leave to say here that
                            respect did so much attached me to your Excellency, that so long my Honor could be preserved, I was determined to trayed
                            under your Command the events of a war which otherwise after two or three campaigns, could not offer to me not only
                            satisfaction in this Country but even a great deal more advantages at Home; last year I saw myself going out of your
                            Excellency’s immédiat Command and I did not sooner begun my journey that I regréted the Happyness and advantages which I
                            lieved Behind—I served under Gnl Gates, and by no means nature had put me when I was born under the necessity of being
                            traited like a slave; Hoever it was my fate, and I subdued my self entirely to it hopping that fortune reserved me a
                            better one—After the defeat at Campden I wint to Congress, to know what were their will on respect to my legion, if it was
                            to be remounted & reunited or not; I had also resolved to ask to be promoted, I fell so sick for a month that I
                            could do no business, but as soon as I recovered my Health, I presented a petition to Congress for promotion my former
                            pettition was this—that should I be promoted, I would not take the Command of no older Colonels than I—but even on all
                            occasions confine myself to the command of my legion. Congress could mantion my purposal to your Exellency and by that it
                            was impossible to me even if willing to do it, to take more command than I had myself stipulated. this pettition was
                            rejected, then I presented this, that should I be granted with the commission of brigadier, I would immediately in order
                            to quiet the jealousy it might give in the army go to france and feach from there the equipement for the legion, I
                            mantioned that this voyage considered as a service payed to america, together with four compeignes would justify my
                            promotion to the eyes of the army—this request was rejected. I would not be sincere if I did not mantion here that I
                            established in my memorial as one of the valuable principe for my promotion the promotion of Cnl Morgan, who having spented
                            two years at Home had not so long services than I in this country, whoever I was promoted to give that reason, by Congress
                            telling me that there were olders Cnls than I in the army—Cnl Morgan being under the same disadvantage I could not be
                            silent upon his succés in Congres, this reason having some weight they told me that I was not the older Cnl of the
                            horses—by no means did I answered, because I was never put in the line of the Cavallery, nor had I ever any command in
                            that line. after this they told me that promotions took place in the line of the several States? What state do I belongs
                            to have I asked to non was I answered—When then shall I have the right to be promoted—When you are the very oldest colonel
                            in the army. from these particulars your Exellency may judge of my Case which appears to me under such disadvantage that I
                            desired Congress to accept of my resignation and leat me go to france, the ambassador told me to day that they were not
                            disposed to see me leave the service and that they will not resolve bifore I make another pettition—I believe of my duty,
                            and that duty I feel more into my hart to wrait your Exellency on the matter and I wishes it could be convenient to give
                            me your advice and help me on the occasion.
                        the promotions granted to strangers hurt me really at such a degree in france that I could not remain longer
                            with the same Commission under the present government. the only motive which Congress appears to have for not grant my
                            demand is the jealousy it would rise in the army—perhaps your Exellency would be of advice that if being granted with the
                            commission of brigadier disgusted Cnls of older date than I, so far as to persuad them to resign on that account, I was to
                            promise to your Exellency to resign my position of brigadier as soon as it would hurt so far the feelings of the officers,
                            and keap my command of Colonel, it would prevent resignations and trouble—Another way could be to appoint a board of
                            officers in the army and my reasons being layed before them ask their oppinion & determination—I take the liberty
                            to reffere entaerly the dicision of that matter to your Exellency, and to put under your consideration that my meaning is
                            not to have a larger command—not to extend it over more officers—nor proudness—but the necessity of preserving at home the
                            character which I had there when I came over—With the greatest respect for your Exellency’s, Sir, the most hble obt St
                        
                            Armand
                        
                    